

117 HR 4125 IH: Keep the Watchdogs Running Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4125IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Connolly (for himself and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo authorize Inspectors General to continue operations during a lapse in appropriations, and for other purposes.1.Short titleThis Act may be cited as the Keep the Watchdogs Running Act.2.Inspector General oversight during lapse in appropriationsSubsection (g) of section 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following new paragraph:(4)Notwithstanding any other provision of law and in addition to any other authority, during a lapse in appropriations, an Inspector General may incur obligations in advance of appropriations—(A)for such amounts as may be necessary and at a rate for operations and under the authority and conditions as provided in the most recently enacted appropriations Acts; and(B)to perform the duties of the Office with respect to any program and operation of the establishment that continues during the lapse in appropriations..